OPINION OF THE COURT
Per Curiam.
The petitioner moves to strike the respondent’s name from *100the roll of attorneys, pursuant to Judiciary Law § 90 (4), based upon his conviction of offering a false instrument for filing in the first degree (two counts), a class E felony, in the Supreme Court, New York County, on June 22, 2001. Offering a false instrument for filing in the first degree, in violation of Penal Law § 175.35, is a class E felony.
By virtue of his conviction of a New York State felony, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a).
Accordingly, the petitioner’s motion to strike the respondent’s name from the roll of attorneys is granted.
The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Ritter, J.P., Santucci, Altman, O’Brien and Schmidt, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Chi-Yuan Hwang, Jr., is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Chi-Yuan Hwang, Jr., is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.